                           Case 19-12239-CSS            Doc 125       Filed 11/12/19        Page 1 of 27



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                      )
             In re:                                                   )    Chapter 11
                                                                      )
             HIGHLAND CAPITAL MANAGEMENT,                             )    Case No. 19-12239 (CSS)
             L.P., 1                                                  )
                      Debtor.                                         )    Hearing Date: Nov. 19, 2019, at 12:00 p.m. (ET)
                                                                           Obj. Deadline: Nov. 12, 2019, at 4:00 p.m. (ET)
                                                                      )
                                                                      )    Docket Ref. Nos. 5, 75, 77


                OMNIBUS OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
             CREDITORS TO THE DEBTOR’S (I) MOTION FOR FINAL ORDER AUTHORIZING
             CONTINUANCE OF THE EXISTING CASH MANAGEMENT SYSTEM, (II) MOTION
              TO EMPLOY AND RETAIN DEVELOPMENT SPECIALISTS, INC. TO PROVIDE A
             CHIEF RESTRUCTURING OFFICER, AND (III) PRECAUTIONARY MOTION FOR
                APPROVAL OF PROTOCOLS FOR “ORDINARY COURSE” TRANSACTIONS

                      The official committee of unsecured creditors (the “Committee”) of Highland Capital

         Management, L.P. (the “Debtor” or “Highland”) hereby submits this omnibus objection to (I) the

         Motion of Debtor for Interim and Final Orders Authorizing (A) Continuance of Existing Cash

         Management System and Brokerage Relationships, (B) Continued Use of the Prime Account,

         (C) Limited Waiver of Section 345(b) Deposit and Investment Requirements, and (D) Granting

         Related Relief [Docket No. 5] (the “Cash Management Motion”), (II) the Motion of Debtor

         Pursuant to 11 U.S.C. §§ 105(a) and 363(b) to Employ and Retain Development Specialists, Inc.

         to Provide a Chief Restructuring Officer, Additional Personnel, and Financial Advisory and

         Restructuring-Related Services, Nunc Pro Tunc as of the Petition Date [Docket No. 75] (the

         “DSI Retention Motion”), and (III) the Precautionary Motion of the Debtor for Order Approving

         Protocols for the Debtor to Implement Certain Transactions in the Ordinary Course of Business

         [Docket No. 77] (the “Ordinary Course Protocols Motion,” and together with the DSI Retention

         1
                The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
                address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


01:25579940.1
                       Case 19-12239-CSS           Doc 125      Filed 11/12/19      Page 2 of 27



         Motion and the Cash Management Motion, the “Motions”). In support of its opposition to

         approval of the Motions, the Committee respectfully states as follows:

                                          PRELIMINARY STATEMENT

                 1.      The Committee was formed two weeks ago, on October 29, 2019,2 and is in the

         process of gathering information and familiarizing itself with the Debtor’s opaque and complex

         organizational structure, business operations, and assets under management.3 As the Court may

         be aware, however, certain members of the Committee have been engaged in highly contentious

         litigation with the Debtor and, as a result, are intimately familiar with the business practices of

         the Debtor and its principals, including Mr. James Dondero.4 A variety of courts, arbitration

         panels, and administrative tribunals have made troubling findings in recent years that the Debtor

         and its principals have, among other things, (i) breached their fiduciary duties to investors, (ii)

         engaged in intentional fraudulent transfers (many times moving assets offshore into judgment-

         proof entities), willful misconduct, and self-dealing, and (iii) siphoned-off assets of the Debtor.

         The Committee is extremely concerned that the Debtor and Mr. Dondero are likely to continue

         such questionable conduct.5 Rigorous oversight of the Debtor and its assets and operations and,




         2
           On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief commencing
         this chapter 11 case, and the United States Trustee appointed the Committee approximately two weeks
         later on October 29, 2019 [Docket No. 65]. The Committee moved quickly following its appointment to
         retain Sidley Austin LLP (“Sidley”) as its proposed counsel and FTI Consulting Inc. (“FTI”) as its
         proposed financial advisor. The Committee has served both formal and informal discovery requests on
         the Debtor.
         3
           As one bankruptcy court recently found, the Debtor’s organizational structure consists of
         “approximately 2,000 separate business entities.” In re Acis Capital Mgmt., 584 B.R. 115, 119 (Bankr.
         N.D. Tex. 2018).
         4
          Mr. Dondero owns 100% of equity in the Debtor’s’ general partner, Strand Advisors, Inc., and, in that
         capacity, signed the authorization for the Debtor to commence its chapter 11 case. See Voluntary Petition
         [Docket No. 1]; Declaration of Frank Waterhouse in Support of First Day Motions [Docket No. 9], ¶ 51.

01:25579940.1
                                                            2
                       Case 19-12239-CSS            Doc 125       Filed 11/12/19      Page 3 of 27



         in particular, its transactions with other entities that may be controlled by Mr. Dondero or

         individuals who may be acting in concert with him, is needed to ensure that the rights of the

         Debtor’s creditors are protected and the value of the Debtor’s assets is maximized.

                 2.      The Committee opposes approval of the Motions because the relief the Debtor has

         requested could allow the Debtor and Mr. Dondero to continue their questionable conduct under

         the guise of “ordinary course” practices. The Committee agrees that this case requires “complete

         transparency and fairness with respect to the Debtor’s insider relationships” (DSI Retention

         Motion, ¶ 6), but the half-measures the Debtor has proposed leave too much ambiguity for Mr.

         Dondero and other insiders to exploit. As described in detail below, the Debtor (under the

         control of Mr. Dondero) has been found on multiple occasions to have breached its fiduciary

         duties to investors and has made material misrepresentations to investors and to its auditor. The

         Committee believes that Mr. Dondero, in particular, cannot be trusted to act in the best interests

         of the Debtor’s estate. The Committee is also concerned that the Ordinary Course Protocols

         Motion and certain aspects of the DSI Retention Motion, if approved, would potentially cement

         in place an inadequate corporate governance structure with insufficient oversight of the Debtor’s

         business operations by the Court and the Committee, and leave too much control ultimately

         vested in Mr. Dondero.

                 3.      Specifically, the Committee is concerned that the proposed protocols set forth in

         the Ordinary Course Protocols Motion are inadequate to prevent Mr. Dondero from engaging in

         self-dealing transactions with the Debtor. Indeed, each of the Debtor’s business lines provides

         opportunities for malfeasance: (a) the Debtor trades through non-debtor affiliates controlled by

         5
           The Committee and its advisors intend to closely scrutinize all prepetition and post-petition transactions
         involving the Debtor to determine whether any are avoidable and/or give rise to claims against Mr.
         Dondero and other insiders, including other entities that may be controlled by or under the influence of
         Mr. Dondero.

01:25579940.1
                                                              3
                      Case 19-12239-CSS          Doc 125      Filed 11/12/19    Page 4 of 27



         Mr. Dondero; (b) the Debtor’s investment management services create an opportunity for Mr.

         Dondero to deplete value from the Debtor’s estate via redemptions, improper subsidization of

         affiliates’ operating expenses, and the payment of above-market management fees to entities he

         controls; and (c) the shared services that the Debtor provides to its affiliates likewise create an

         avenue for value to improperly flow to non-debtor affiliates if the Debtor is not adequately

         compensated in return. The proposed protocols are wholly inadequate to protect the Debtor

         against self-dealing and conflicts of interest, because they (i) allow Mr. Dondero to remain in

         control of the Debtor and (ii) seek to designate far too many types of extraordinary transactions

         as being “ordinary course.” The Committee views the protocols as, at best, half-measures that

         are intended to create the appearance of independence and impartiality when, in fact, nothing has

         changed. Mr. Dondero remains in control of the Debtor, pulling the strings of the roughly 2,000

         entities within the Debtor’s organizational structure while the proposed Chief Restructuring

         Officer (“CRO”) is left to determine whether a particular transaction is “ordinary course” and

         whether any entities affiliated with Mr. Dondero are on the other side. It is entirely unclear what

         information will be made available to the CRO and when, and how, the CRO is expected to

         evaluate such information given his limited involvement with the Debtor.6 This situation is a

         recipe for disaster, and the Court should not countenance it by approving the protocols.

                4.      The DSI Retention Motion is similarly problematic because it seeks approval of a

         corporate governance structure rife with potential conflicts of interest and insufficient oversight.

         To start, the proposed CRO, Mr. Bradley Sharp, will continue to report to Mr. Dondero with

         respect to all matters related to the Debtor’s restructuring, allowing Mr. Dondero to make the

         final decision on matters that could benefit him or his affiliates personally. See DSI Retention

         6
          The Committee has been informed that DSI and the CRO were engaged by the Debtor on October 7th
         and only started their work during the week of October 21st.

01:25579940.1
                                                          4
                      Case 19-12239-CSS         Doc 125      Filed 11/12/19     Page 5 of 27



         Motion ¶ 10(b)(i). Furthermore, the CRO protocols that are set forth in Exhibit A to the DSI

         Retention Motion (the “DSI Engagement Letter”) do not provide for sufficient oversight of the

         Debtor, its management and operations, and, in particular, any transactions between or among

         the Debtor and its non-debtor affiliates, and they seek to put in place a governance structure that

         is woefully inadequate for this case. For example, the DSI Engagement Letter states that the

         CRO “will have ability to approve” any transaction with an entity in which Mr. Dondero has any

         direct or indirect ownership interest, or any affiliate of such entity, but this language does not

         require oversight of all interested transactions. The Debtor should be required to seek Court

         approval, and not just the CRO’s blessing, for all transactions with insiders. And, the DSI

         Engagement Letter provides that the CRO will have “exclusive authority” to determine whether

         a transaction is in the ordinary course of the Debtor’s business, but such decisions should be

         made by the Court after notice and a hearing, particularly if there is any question about whether

         insiders are involved or receiving benefit. Finally, the DSI Engagement Letter states that the

         CRO will have “exclusive power” to pursue claims against insiders and affiliates even though the

         CRO will continue to report to Mr. Dondero and, indeed, can be fired by Mr. Dondero for any

         reason or no reason at all. This power also includes the collection of any receivables owed by

         insiders (including millions of dollars owed to the Debtor by Mr. Dondero) and qualified

         authority to prosecute any avoidance actions. See DSI Engagement Letter, at 2 (“CRO will take

         into account whether there are sufficient assets in the estate to pay all creditors in full without

         prosecuting avoidance actions.”). Such terms should not be authorized except under a confirmed

         chapter 11 plan. In sum, the CRO protocols create the appearance of oversight by independent

         professionals, but they leave far too many loopholes and opportunities for mischief by Mr.

         Dondero and other insiders.


01:25579940.1
                                                         5
                        Case 19-12239-CSS           Doc 125       Filed 11/12/19       Page 6 of 27



                 5.      Finally, the Committee is concerned that the Cash Management Motion provides

         additional avenues for Mr. Dondero to siphon value from the Debtor’s estate in the absence of

         appropriate oversight.7 As an initial matter, the Debtor holds the majority of its bank accounts at

         NexBank, SSB (“NexBank”) – a bank owned indirectly by Mr. Dondero and Mr. Mark Okada

         (co-founder and minority owner of the Debtor). It is inappropriate, and frankly unprecedented,

         for the Debtor’s cash to sit in a bank controlled by its insiders. Furthermore, each of the

         proposed intercompany transactions raises significant concerns for the Committee and requires

         closer scrutiny.     It is not clear from the Cash Management Motion that the proposed

         intercompany transactions provide any benefit to the Debtor. As more fully described below,

         each of the intercompany transactions involves cash flowing to non-debtor affiliates with no

         immediate (if any) compensation or other benefits for the Debtor.                   Mr. Dondero has an

         established history of using affiliated entities to strip value away from creditors, and should not

         be allowed to continue doing so under the guise of “ordinary course” intercompany transactions.

         There should be a strict delineation between the Debtor and its non-debtor affiliates, and all

         transactions between or among the Debtor and any affiliated entities should be closely

         scrutinized.

                 6.      The Committee requests that each of the Motions be continued until the

         Committee has had a chance to complete its diligence and ensure that appropriate safeguards are

         in place to protect the Debtor’s estate.8 However, if the Court is inclined to consider the Motions



         7
           Each of the DSI Retention Motion and the Ordinary Course Protocols Motion also include requested
         relief with respect to intercompany transactions. To ensure that the Court is not granting conflicting relief
         with respect to intercompany transactions, the Committee submits that the propriety of intercompany
         transactions should be determined only in connection with the Cash Management Motion.
         8
           Additionally, the Committee respectfully requests that this Court first consider the Committee’s motion
         to transfer venue [Docket No. 86] (the “Venue Transfer Motion”) before adjudicating the Motions. If the
01:25579940.1
                                                              6
                        Case 19-12239-CSS             Doc 125       Filed 11/12/19       Page 7 of 27



         at this time, the Committee respectfully requests that the Court (a) only approve the Cash

         Management Motion on a further interim (rather than final) basis,9 and closely scrutinize any

         transactions between or among the Debtor and its affiliates, (b) approve the terms of DSI’s

         engagement by the Debtor solely with respect to DSI serving as the Debtor’s financial advisor

         (i.e., without approving any governance protocols that are set forth in the DSI Retention Motion

         or granting the CRO any investigative powers), and (c) deny the Ordinary Course Protocols

         Motion.

              SUMMARY OF FINDINGS REGARDING THE DEBTOR’S BUSINESS PRACTICES

                 7.       For the Court’s benefit, the Committee has included in this objection a summary

         of various findings regarding the Debtor made by courts, arbitration panels, and administrative

         tribunals in recent years. Such findings demonstrate that the Debtor’s business practices and

         transactions with affiliates must be closely scrutinized, and that the Debtor, Mr. Dondero, and his

         leadership team have proven themselves willing to violate even strict oversight structures that

         were put in place by courts supervising other bankruptcy proceedings in which the Debtor was

         involved.

         I.      The SEC Administrative Proceedings.

                 8.       On September 25, 2014, the Securities and Exchange Commission (the “SEC”)

         instituted administrative and cease-and-desist proceedings against Highland pursuant to

         Court is inclined to grant the Venue Transfer Motion and transfer this case, the transferee court should
         hear and decide the Motions.
         9
           The Committee requests that any further interim relief be subject to the following conditions: (i)
         aggregate expenditures for Intercompany Transactions do not exceed $1.7 million from the Petition Date
         through the term of the interim order and such expenditures are commercially justifiable and inure to the
         benefit of the estate (e.g., only entering into loans with market interest rates and appropriate security); (ii)
         with respect to shared services, the Committee reserves its rights to all expense allocations; and (iii)
         pending establishment of protocol to confirm adequate confirm adequate oversight, all trading activity
         and any additional borrowing amounts on margin in the Jefferies Prime Brokerage Account should cease
         on the basis that funding of operations is restricted to the Highland Select Fund.

01:25579940.1
                                                                7
                       Case 19-12239-CSS           Doc 125      Filed 11/12/19      Page 8 of 27



         Sections 203(e), 203(i), and 203(k) of the Investment Advisors Act of 1940 (the “Advisors

         Act”), captioned In the Matter of Highland Capital Mgmt., L.P., File No. 3-16169 (the “SEC

         Administrative Proceedings”).10 The SEC commenced the SEC Administrative Proceedings

         following “certain instances by Highland of trading securities between its clients’ accounts and

         accounts in which Highland and its principals maintained an ownership interest.” See SEC

         Order ¶ 2. The SEC determined that Highland knowingly engaged in multiple transactions with

         its client advisory accounts without disclosing that Highland was acting as principal, or obtaining

         client consent, before the trades were completed. Many of such trades took place during

         September and October 2008 – the onset of the Great Recession. See SEC Order ¶¶ 6-7. During

         the relevant time period, Highland also failed to maintain sufficient documentation in relation to

         certain principal transactions. Id.     In response to these violations, the SEC mandated that

         Highland retain a qualified independent compliance consultant and implement all

         recommendations made by such consultant. See SEC Order ¶¶ 12-26. The SEC also ordered

         Highland to cease and desist from committing any future violations of the Advisors Act and pay

         a civil penalty. See id., Sec. IV.

         II.     The Redeemer Committee Litigation.

                 9.      Beginning in 2006, Highland was the investment manager for Highland Crusader

         Offshore Partners, L.P., Highland Crusader Fund, L.P., Highland Crusader Fund II, Ltd., and

         Highland Crusader Ltd. (collectively, the “Crusader Fund”). The Crusader Fund’s assets lost

         significant value in September and October 2008, and on October 15, 2008, the Debtor placed

         the Crusader Fund in wind-down, compulsorily redeeming the Crusader Fund’s limited

         partnership interests, and declared it would liquidate the Crusader Fund’s remaining assets for

         10
           A copy of the order instituting the SEC Administrative Proceedings is attached hereto as Exhibit A (the
         “SEC Order”).

01:25579940.1
                                                            8
                          Case 19-12239-CSS           Doc 125      Filed 11/12/19    Page 9 of 27



         distribution to investors. Disputes soon arose as certain investors asserted that Highland and its

         senior executives (principally, Mr. Dondero) had engaged in self-dealing, conflicted transactions,

         and other violations of their fiduciary duty to the Crusader Fund, and an involuntary winding up

         proceeding that was commenced in Bermuda against Highland Crusader Fund II, Ltd. In July

         2011, Highland, the Crusader Fund, and most investors of the Crusader Fund adopted the Joint

         Plan of Distribution (the “Crusader Plan”)11 and Scheme of Arrangement approved by the

         Supreme Court of Bermuda.

                   10.     Given the significant allegations of Highland’s wrongdoing, the Crusader

         investors insisted that the Crusader Plan include numerous safeguards to prevent Highland from

         engaging in self-dealing, or otherwise acting to benefit Highland to the investors’ detriment. See

         Partial Final Award (dated March 6, 2019) at 2-3.12                 A foundational protection was the

         establishment of the committee of Crusader Fund investors (the “Redeemer Committee”),

         “which was created so as to allow the investors in the Funds to have a greater level of influence

         over the affairs of Highland Capital than an ordinary creditors’ committee would have in the

         liquidation of the Fund.” Id. at 3.

                   11.     The Crusader Plan imposed significant restrictions on Highland’s ability to

         conduct business with, or trade equity interests in, the Crusader Fund, and granted the Redeemer

         Committee the authority to protect the investors’ interests with respect to these transactions. For

         example, Highland and its affiliates were prohibited from engaging in transactions with the

         Crusader Fund absent the Redeemer Committee’s prior approval. Highland and its affiliates

         were prohibited from acquiring any equity interests in the Crusader Fund unless the Redeemer

         11
              A copy of the Crusader Plan is attached hereto as Exhibit B.
         12
           A copy of the Partial Final Award, dated March 5, 2019 (the “Partial Final Award”), is attached hereto
         as Exhibit C.

01:25579940.1
                                                               9
                         Case 19-12239-CSS       Doc 125       Filed 11/12/19    Page 10 of 27



         Committee approved, and Highland was required to offer the Redeemer Committee the

         opportunity to cause the Crusader Fund to purchase those interests for the fund’s benefit (i.e., a

         right of first refusal) before it could acquire any such interests. See Partial Final Award at 21,

         25, 34.

                   12.    In April 2016, the Redeemer Committee discovered that Highland had covertly

         and improperly taken $32.3 million in cash out of the Crusader Fund. The Redeemer Committee

         then terminated Highland as investment manager for the Crusader Fund, and brought claims

         against Highland in arbitration for its repeated breaches of the Crusader Plan and its fiduciary

         duties to the Crusader Fund. The arbitration panel (the “Panel”) consisted of three members

         selected by the parties: the Honorable John Martin (retired District Court Judge, S.D.N.Y.),

         Michael Young, and David Brodsky (chair). The Panel unanimously issued three partial final

         awards and one final award (collectively, the “Awards”)13 against Highland.

                   13.    The Panel found that Highland, Mr. Dondero, and Highland’s in-house lawyers

         violated their fiduciary duties to the Crusader Fund, engaged in willful misconduct, self-dealing,

         and secrecy, and made multiple misrepresentations to the Redeemer Committee and the Crusader

         Fund’s investors, as well as Highland’s auditors. The Panel found that Mr. Dondero was actively

         involved in the misconduct and that Highland’s General Counsel, Scott Ellington, and its

         Assistant General Counsel, Isaac Leventon, were integral to implementing Highland’s deceitful

         13
            In its first Partial Final Award on April 21, 2017, the Panel awarded the Redeemer Committee
         injunctive relief ordering Highland to turn over the books and records of the Fund to the Redeemer
         Committee pursuant to Section 2.05(a) of the Plan, because Highland had refused to abide by its
         disclosure obligations under the Plan and Scheme.

         In its second Partial Final Award on July 20, 2017, the Panel ruled against Highland on Highland’s
         counterclaims for advancement of its legal fees and injunctive relief.

         On May 9, 2019, the Panel issued the Final Award (the “Final Award”), a copy of which is attached
         hereto as Exhibit D, inclusive of damages, attorneys’ fees, and costs, fully and finally resolving all
         remaining issues in the Arbitration.

01:25579940.1
                                                          10
                       Case 19-12239-CSS          Doc 125       Filed 11/12/19    Page 11 of 27



         schemes. The following discussion summarizes three of the schemes that Highland perpetrated,

         despite the strict requirements of the Crusader Plan:14

                 A.     Highland Improperly Took $32.3 Million from the Crusader Fund as
                        “Deferred Fees.”

                 14.    In early 2016, Highland unilaterally took $32.3 million in cash from the Crusader

         Fund for itself, claiming it was entitled to such amount as “Deferred Fees” under the Crusader

         Plan.   Partial Final Award at 14.       Although the Crusader Plan did provide Highland the

         opportunity to earn Deferred Fees, they were only to be paid to Highland upon the “‘complete

         liquidation’ of the Crusader Funds’ assets.” Partial Final Award at 9. The deferral of the

         payment was a key feature of the Crusader Plan—“an incentive to Highland to complete [the]

         liquidation of the portfolio[.]” Id. at 14. At the time Highland took the Deferred Fees, there was

         no question that this condition had not been satisfied. Indeed, the Crusader Fund still has not

         completed the liquidation of its assets as of this date, and the condition has not yet been satisfied.

                 15.    Highland, however, asserted that it was entitled to the Deferred Fees under the

         “impossibility doctrine:” It claimed it could not liquidate the Crusader Fund’s assets for a period

         due to a temporary restraining order issued in a separate litigation with UBS; in other words,

         Highland claimed it would have received the Deferred Fees “but for” the restraining order. Id. at

         10.

                 16.    Highland’s General Counsel, Mr. Ellington, testified in support of this position

         that “in January 2016, he and others spoke on several occasions with lawyers from [Highland’s

         outside counsel] Akin Gump regarding the premature taking of the Deferred Fees, and that he

         received the advice that ‘the deferred fees could be taken under the circumstances,’ that it was a

         14
           The Committee is filing the two principal arbitration decisions attached as Exhibits C and D to this
         Objection under seal so that this Court has the opportunity to fully comprehend the breadth and depth of
         Highland’s pervasive misconduct.

01:25579940.1
                                                           11
                      Case 19-12239-CSS         Doc 125        Filed 11/12/19   Page 12 of 27



         calculated risk and that, if successfully challenged, Highland would only owe ‘nominal

         interest.’” Id. The Panel found that Mr. Ellington’s testimony was not true. As the Panel

         explained, “Mr. Ellington’s testimony is not supported by the hourly billing records of Akin

         Gump, which do not show any time being billed in January 2016 for anything having to do with

         this or any other Highland-related issue.” Id.

                17.     The Panel also found that Highland had considered using the “impossibility

         defense” affirmatively to justify taking cash from the Crusader Fund on multiple prior occasions,

         but was advised the doctrine did not apply. Id. at 12. The Redeemer Committee also strongly

         rejected this position when Highland raised it. Id. The Panel found that “[n]otwithstanding two

         prior and unsuccessful attempts to use the doctrine to evade its obligations, Highland was not

         deterred and in late 2015 and early 2016, with the assistance of its inside counsel, but not on the

         advice of Akin Gump, planned for and then executed on the strategy to take the Deferred Fees.”

         Id. It was clear to the Panel that Highland’s inside counsel knew that the defense did not apply

         to Highland’s taking of $32.3 million from the Crusader Fund. Id. at 14 (“Indeed, we find that

         Highland – and its inside counsel – knew none of the factors were applicable when Highland

         asserted the defense.”). The Panel concluded that “Highland’s reliance on the UBS TRO was

         pretextual to support Highland’s true goal of benefiting itself over the interests of the Fund and

         the Committee.” Id. at 30. The Panel also found that, after Highland took the $32.3 million, it

         intentionally misled the Crusader Fund’s auditors, PwC, to conclude that the Redeemer

         Committee had approved Highland’s conduct, and that Highland did that “so as to induce PwC to

         provide the opinion Highland needed to have clean financials.” Id. at 11.




01:25579940.1
                                                          12
                       Case 19-12239-CSS           Doc 125       Filed 11/12/19    Page 13 of 27



                B.          Highland Purchased Crusader Fund Equity Interests in Violation of the
                            Crusader Plan.

                18.         When negotiating the Crusader Plan, investors were concerned that Highland

         could later “strong-arm” investors to sell their equity interests in the Crusader Fund to Highland

         at below fair value prices. To prevent that, the Crusader Plan expressly requires that all transfers

         of such equity interests to Highland or its affiliates may only be consummated with express

         approval of the Redeemer Committee and after the Redeemer Committee is offered a right of

         first refusal (“ROFR”). Partial Final Award at 26; Crusader Plan §§ 2.05(f), 5.04. The Crusader

         Plan refers to such equity interests in the Crusader Fund as “Plan Claims.”

                19.         The Panel found that Highland engaged in willful misconduct by purchasing

         twenty-eight Plan Claims in the Crusader Fund in violation of the Crusader Plan. Highland

         pursued a complex and secret scheme orchestrated by Mr. Dondero and carried out by Mr.

         Leventon, Highland’s Assistant General Counsel:

                      (a)      First, Highland caused (without the Redeemer Committee’s knowledge) the
                               Board of Crusader’s Master Fund to prospectively approve any transfers of
                               interests in the Crusader Fund to Mr. Dondero, Highland, or its affiliates, so
                               long as they offered the highest price.

                      (b)      Second, Mr. Leventon used that resolution on Highland’s behalf to lay “the
                               groundwork for purchasing the Plan Claims for itself and bypassing the
                               Committee’s ROFR,” by “[u]sing that Resolution [to inform] multiple
                               investors interested in possible transfers of their interests, that Highland had a
                               ROFR to purchase any Plan Claims, [and] never mentioning the [Redeemer]
                               Committee’s prior and superior ROFR.” Partial Final Award at 27.

                      (c)      Third, “Highland hired a broker to solicit all Fund investors, except those who
                               were on the [Redeemer] Committee, to buy their interests at half or
                               approximately half of the NAV that Highland had itself set.” Id. at 27.
                               Highland instructed the broker, Wake2O, to only “reach out to all non-
                               committee members” and use Highland-drafted talking points that
                               misrepresented on whose behalf Wake2O was acting, and represented,
                               without apparent foundation, that the offering price of 50% or 55% of the net
                               asset value was ‘[t]he current best market bid’ and that price would go down
                               in the future.” Id. at 28-29 (emphasis added). In doing so, Highland schemed
                               “to purchase a majority of the [Crusader] Fund without the [Redeemer]
01:25579940.1
                                                            13
                      Case 19-12239-CSS         Doc 125         Filed 11/12/19   Page 14 of 27



                            Committee’s knowledge,” using misrepresentations and deceit to acquire
                            Crusader Fund interests at a steep discount. Id. at 28.

                20.     The Panel found that Mr. Dondero was the driving force behind this operation:

         “Throughout Wake2O’s engagements, [Wake2O] was under pressure from Highland’s CEO to

         pursue investors so that Highland could obtain a greater share of the Fund.” Id. at 29. Mr.

         Leventon, in executing the scheme, lied to Crusader Fund investors: “Highland continued

         misrepresenting to investors that it had a ROFR and never mentioned in its communications that

         the [Redeemer] Committee was the entity actually possessing that right. Mr. Leventon was the

         principal instrument through which this misrepresentation and omission were communicated.”

         Id. at 30 (emphasis added).

                21.     As a result of Highland’s secret scheme, Highland acquired a substantial number

         of equity interests in the Crusader Fund for drastically less than the fair value of those interests,

         in violation of the Crusader Plan. It again tried to use the “impossibility defense” to justify its

         affirmative conduct. Unsurprisingly, the Panel found that Highland’s reliance on impossibility

         “was a façade, designed to enable Highland to attempt to purchase a majority interest in the Fund

         without the Committee’s knowledge.” Id. at 28. The Panel held that Highland had committed

         willful misconduct and breached its fiduciary duty to the investors, and ordered Highland to

         return the equity interests, and all distributions it had received on account of those interests, to

         the Crusader Fund with interest. Id. at 30, 53.

                C.      Highland Used Straw Purchasers to Buy Crusader Fund Assets.

                22.     Highland also violated the Crusader Plan’s prohibition on related-party

         transactions by causing the Crusader Fund to sell its assets to Highland affiliates at a discount

         without disclosing the transactions to the Redeemer Committee—much less receiving its

         required approval. See Partial Final Award at 34. In late 2013 and early 2014, Highland caused

01:25579940.1
                                                           14
                      Case 19-12239-CSS          Doc 125           Filed 11/12/19   Page 15 of 27



         the Crusader Fund to sell numerous shares of interests in collateralized loan obligations

         (commonly called “CLOs”), telling the Redeemer Committee that sales were to third parties. In

         reality, Highland used a straw buyer as a middleman to purchase the shares at one price, only to

         then resell the shares to a Highland affiliate for a higher price, oftentimes before the first

         transaction had even closed. See Partial Final Award at 35 (“Highland sold the CLOs to a broker

         for one value and then the broker turned around and sold the CLOs to the Highland affiliate for a

         higher value. Thus, the Fund received less than it was entitled to receive had the transaction been

         done without the middleman. . .”).

                23.     The Panel found that Highland orchestrated these straw purchases by design to

         “avoid obtaining the consent of the [Redeemer] Committee.” Id. As the Panel observed, Mr.

         Dondero was recorded on tape instructing a subordinate to execute a CLO trade through a straw

         man purchaser. Id. at 35. The Panel held that Highland breached the Crusader Plan and its

         fiduciary duty to investors by engaging in these self-dealing transactions, and ordered Highland

         to pay the Crusader Fund the difference between the low price the Fund received, and the higher

         price actually paid for the shares. Id. at 35, 55.

                D.      The Panel Awarded the Redeemer Committee its Attorneys’ Fees and Costs.

                24.     Finally, the Panel awarded the Redeemer Committee its attorneys’ fees and costs

         for prosecuting the Arbitration, finding:

                        [W]ith respect to each of the claims on which we have determined
                        that the Committee is entitled to prevail, we have noted above the
                        many occasions where, during the time it was investment manager
                        and thereafter, Highland engaged in conduct that breached the
                        Plan,    breached     fiduciary    duties,    involved    secrecy,
                        misrepresentations, and false statements by the most senior
                        executives, and constituted willful misconduct. Furthermore,
                        large portions of the defense set forth by Highland’s witnesses
                        were unworthy of belief and reflect the fact that Highland knew
                        that it had no legitimate defense to many of the Committee’s
                        claims. Accordingly, in our discretion, based on the foregoing, we
01:25579940.1
                                                              15
                      Case 19-12239-CSS        Doc 125       Filed 11/12/19   Page 16 of 27



                       award Claimant its legal fees and costs for the litigation of this
                       arbitration.

         Id. at 53 (emphasis added).

                25.    The Awards are powerful evidence that Highland, Mr. Dondero, and his

         leadership team cannot be trusted to abide by court-imposed rules. Despite the detailed Crusader

         Plan that set clear limits on Highland’s actions, and despite oversight by the Redeemer

         Committee, Highland continued to engage in self-dealing and breaches of fiduciary duties. The

         Panel’s rulings leave no question as to the lack of trustworthiness of Highland, Mr. Dondero, and

         Highland’s in-house lawyers.

         III.   The Acis Bankruptcy Cases.

                26.    As set forth in the Venue Transfer Motion, the Debtor has been actively involved

         in the involuntary chapter 11 cases of its former affiliates Acis Capital Management, L.P. (“Acis

         LP”) and Acis Capital Management GP, L.P. (“Acis GP,” and together with Acis LP, “Acis”)

         pending in the United States Bankruptcy Court for the Northern District of Texas (the “Dallas

         Bankruptcy Court”) and captioned In re Acis Capital Mgmt., L.P., Case No. 18-30264 (SGJ) (the

         “Acis Bankruptcy Cases”). Acis was the structured credit arm of the Debtor. In re Acis Capital

         Mgmt., L.P., No. 18-30264 (SGJ), 2019 WL 41719, at *5 (Bankr. N.D. Tex. Jan. 31, 2019), aff’d,

         604 B.R. 484 (N.D. Tex. 2019).       When the Acis Bankruptcy Cases were commenced on

         January 30, 2018, there was complete overlap between Acis and the Debtor at the executive

         level, with Mr. Dondero serving as President of Acis and the Debtor’s Chief Financial Officer

         and first day declarant, Frank Waterhouse, serving as Treasurer.

                27.    Prior to the commencement of the Acis Bankruptcy Cases, Acis and the Debtor

         were parties to litigation with Joshua Terry, stemming from the Debtor’s termination of Mr.

         Terry’s employment in June 2016. See In re Acis Capital Mgmt., L.P., 584 B.R. 115, 120

01:25579940.1
                                                        16
                          Case 19-12239-CSS           Doc 125       Filed 11/12/19   Page 17 of 27



         (Bankr. N.D. Tex. 2018). Mr. Terry ultimately obtained a $7.9 million arbitration award against

         Acis on October 20, 2017, based on claims of breach of contract and breach of fiduciary duties.

         Indeed, the arbitration panel found:

                               Highland’s termination of Terry was, in fact, pre-textual, without
                               basis of cause and only because Dondero wanted him gone.
                               Terry’s opposition to Dondero’s . . . plan was not self-dealing and
                               not a breach of fiduciary duty. Terry’s opposition to Dondero’s
                               plan to not pay investors and extend past due and near due notes
                               was appropriate and was ultimately accepted by all to be the
                               correct approach to complete the Trussway/Targa acquisition.
                               Dondero was simply angry and realized Terry was not a “yes man”
                               willing to let Dondero have his wrongheaded way, so Dondero
                               fired Terry on the spot and later sought to characterize Terry’s
                               termination of employment as “for cause.”

         See Final Award (dated October 20, 2017), at 10.15

                   28.         The Texas state court confirmed the arbitration award in December 2017. During

         the process of pursuing post-judgment discovery, Mr. Terry discovered a number of suspicious

         transactions and transfers that he believed were “pursued without any legitimate business

         purpose and with the purpose of denuding Acis LP of its assets and to make it judgment proof.”

         In re Acis Capital Mgmt., L.P., 584 B.R. at 120. These transactions included the following,

         which started just days after the issuance of the arbitration award on October 20, 2017:

                         (a)      the October 24, 2017 transfer of Acis LP’s 15% interest in Acis Loan
                                  Funding, Ltd. (“ALF”)16 back to ALF (with “[n]o credible business




         15
              A copy of the Final Award, dated October 20, 2017, is attached hereto as Exhibit E.
         16
           ALF has three equity owners: “(i) a 49% equity owner that is a charitable fund (i.e., a donor advised
         fund or “DAF”) that was seeded with contributions from Highland, is managed/advised by Highland, and
         whose independent trustee is a long-time friend of Highland’s chief executive officer, Mr. Dondero; (ii)
         2% is owned by Highland employees; and (iii) finally, ALF may be 49% owned by a third-party
         institutional investor based in Boston that Highland believed it was required to keep anonymous at the
         Trial.” Id. at 125.

01:25579940.1
                                                               17
                      Case 19-12239-CSS           Doc 125        Filed 11/12/19     Page 18 of 27



                             justification” offered for the transaction), which rendered Acis LP unable to
                             continue serving as a CLO manager for regulatory purposes;17

                     (b)     the October 27, 2017 decision of ALF to replace Acis LP as portfolio manager
                             with a newly-formed Cayman Island entity called Highland HCF Advisor,
                             Ltd.;

                     (c)     the November 3, 2017 assignment and transfer of Acis LP’s interests in a note
                             receivable from Highland with a balance of over $9.5 million to another
                             newly-formed Cayman Island entity, Highland CLO Management Ltd.;

                     (d)     the December 19, 2017 transfer of Acis LP’s “risk retention structure”
                             vehicle and contractual right to receive management fees (with a combined
                             value of $5 million) to yet another newly-formed Cayman Island-based
                             Highland entity, Highland CLO Holdings, Ltd.;

                     (e)     the December 18, 2017 conveyance of (i) Dugaboy Investment Trust (a
                             Dondero family trust) and Mark Okada’s entire limited partnership interests in
                             Acis LP (74.9% and 25%, respectively), to another newly-formed Cayman
                             Island entity called Neutra, Ltd and (ii) Dugaboy Investment Trust’s 100%
                             membership interest in Acis GP to Neutra, Ltd.;18 and

                     (f)     the intended February 2018 reset on Acis CLO 2014-3, which would have the
                             effect of depriving Acis LP of a valuable asset, which could realistically be
                             expected to provide millions of dollars of future collateral management fees.

         See id. at 127-30.      In addition, pursuant to amendments made to Acis’ shared services

         agreements with Highland, “starting soon after Mr. Terry was terminated, the fees owed by the

         Debtor-Acis to Highland under these agreements shot up to an enormously higher level.” In re

         Acis Capital Mgmt., L.P., 2019 WL 417149, at *8. Mr. Terry sought a temporary restraining

         order to halt any further transfers and then filed the involuntary bankruptcy petitions against Acis

         on January 30, 2018. See In re Acis Capital Mgmt., L.P., 584 B.R. at 121.

         17
            The court determined that “[n]o credible business justification was offered for this transaction, other
         than mostly uncorroborated (and self-serving) statements from Highland witnesses that Acis LP was
         ‘toxic’ in the market place (due to litigation with Mr. Terry) and this was a step in the process of
         extricating Acis LP from the CLO business.” Id. at 127-28. The court found the testimony of Highland’s
         witnesses to not be credible. Id. at 128.
         18
          Mr. Okada testified that he made millions of dollars in equity dividends from his equity investment in
         Acis LP before he conveyed his interests away for no consideration in return, making the decision all the
         more suspect. See In re Acis Capital Mgmt., L.P., 584 B.R. at 130.

01:25579940.1
                                                            18
                      Case 19-12239-CSS       Doc 125       Filed 11/12/19   Page 19 of 27



                29.    Upon consideration of the involuntary petitions, the Dallas Bankruptcy Court

         “heard considerable evidence involving potentially voidable transfers that may have occurred

         involving the Alleged Debtors and Highland/Highland-affiliates” and found there was a

         “legitimate prospect” that the Debtor would “continue dismantling [Acis], to the detriment of

         Acis LP creditors.” Id. at 147, 149.      Indeed, “[t]he one thing that the court was wholly

         convinced of was that conflicts of interest among Highland and the Alleged Debtors abound, and

         no one is looking out for interests of the Alleged Debtors as a fiduciary should.” Id. at 132

         (emphasis added).

                30.    Additionally, in connection with confirmation of the Acis debtors’ chapter 11

         plan, the Dallas Bankruptcy Court found that the plan injunction was necessary to prevent the

         credible immediate and irreparable harm that Highland could inflict on Acis and its creditors.

         See In re Acis Capital Mgmt., L.P., 2019 WL 417149, at *10. The Dallas Bankruptcy Court

         further concluded that the “record contain[ed] substantial evidence of both intentional and

         constructive fraudulent transfers,” and “[t]he numerous prepetition transfers that occurred

         around the time of and after the Terry Arbitration Award appear[ed] more likely than not to have

         been made to deprive the Debtor-Acis of value and with the actual intent to hinder, delay, or

         defraud the Debtors’ creditors.” Id. at *11 (emphasis added).

                31.    The Dallas Bankruptcy Court made a number of troubling findings with respect to

         the trustworthiness of the Debtor’s principals. In connection with deciding the propriety of the

         involuntary petitions, the court “found the testimony of almost all of the witnesses for the

         Alleged Debtors to be of questionable reliability and, oftentimes, there seemed to be an

         effort to convey plausible deniability.” In re Acis Capital Mgmt., L.P., 584 B.R. at 131

         (emphasis added). There was also conflicting testimony as to the decision-making process:


01:25579940.1
                                                       19
                      Case 19-12239-CSS           Doc 125       Filed 11/12/19    Page 20 of 27



         Highland’s in-house lawyers “stressed that Mr. Dondero (the president and manager of the two

         [Acis] entities) had the ultimate decision making authority for [Acis]. Meanwhile, Mr. Dondero

         testified that, while he has decision making authority at Acis LP, he usually delegates to

         Highland’s in-house lawyers,” i.e., Scott Ellington and Isaac Leventon. Id. In connection with

         confirmation of the Acis plan, the Dallas Bankruptcy Court also found that Highland’s General

         Counsel, Scott Ellington, appeared to have manufactured a narrative to justify prior actions—the

         fraudulent transfers—testifying to justifications for which there was “no credible evidence.” In

         re Acis Capital Mgmt., L.P., 2019 WL 417149, at *16. Mr. Ellington blamed a passive investor

         for demanding the fraudulent transfers, but that same passive investor denied the accuracy of Mr.

         Ellington’s testimony. See id. Further, the Dallas Bankruptcy Court found that the witnesses of

         Highland CLO Funding Ltd., a party advised and “controlled by Highland in every way”

         appeared to “be nominal figureheads who are paid to act like they are in charge, while they are

         not.” Id. at *17.

                                                     OBJECTION

                32.     The foregoing summary demonstrates that there is a well-established history of

         the Debtor’s principals breaching fiduciary duties to investors, engaging in self-dealing, using

         affiliated funds to transfer value away from creditors, and concealing transactions with the

         Debtor’s affiliates—even while acting under rules imposed by a liquidation plan approved by a

         court. As the Redeemer Committee’s arbitration award starkly describes, Mr. Dondero and the

         Debtor’s in-house counsel are well versed in developing and then implementing complex

         stratagems to evade carefully designed, court-approved corporate governance provisions that

         were expressly designed to prevent such conduct. The Committee believes that Mr. Dondero is

         simply incapable of acting as a fiduciary for the Debtor and its creditors and that rigorous

         oversight is needed to ensure that the Debtor is acting in the best interests of its creditors, is fully
01:25579940.1
                                                           20
                       Case 19-12239-CSS        Doc 125       Filed 11/12/19   Page 21 of 27



         disclosing all transactions with its affiliates, and is not engaging in any undisclosed or

         questionable transactions with entities controlled by or under the influence of Mr. Dondero.

                33.     The Committee is concerned that the relief requested in the Motions, taken

         together, would permit the Debtor to continue its troubling behavior with insufficient oversight.

         The Debtor and its principals have demonstrated time and time again that they cannot be trusted.

         The Debtor has done nothing to earn the deference that it seeks pursuant to the Motions. To the

         contrary, its pattern of violating fiduciary obligations, deceitful behavior, and self-dealing

         transactions with affiliated entities warrant close and rigorous scrutiny from the Court and the

         Debtor’s creditors.

         I.     Cash Management Motion.

                34.     As described above, the Debtor has a history of moving value away from its

         creditors via intercompany transactions (often through sham “middle men,” i.e., other entities

         controlled by Mr. Dondero or individuals within his orbit). The relief requested in the Cash

         Management Motion would potentially allow the Debtor to continue such practices while in

         chapter 11.    Indeed, the Committee has significant concerns regarding the scope of the

         intercompany transactions with respect to which the Debtor is seeking approval. Currently, the

         Debtor appears to be transferring cash to non-debtor entities and receiving little to no value in

         return. For example, the Debtor provides $1 million per month in funding to Highland Multi

         Strategy Credit Fund, L.P. (“MSCF”)19 so that MSCF can pay life settlement policy premiums

         and fund its other operating costs, but the Debtor only receives 0% interest notes in return with

         no apparent guarantee of repayment (or any reimbursement from the other investors in MSCF).

         The Debtor apparently assumes that MSCF’s investments will eventually become liquid and will

         19
           The Committee has been informed that the Debtor holds a minority ownership interest in MSCF but is
         funding 100% of the policy premiums.

01:25579940.1
                                                         21
                          Case 19-12239-CSS           Doc 125       Filed 11/12/19   Page 22 of 27



         allow MSCF to repay the notes, but in the meantime the Debtor assumes the risk of non-payment

         and does not appear to be appropriately compensated for taking that risk.

                   35.         The Committee has similar concerns regarding the intercompany transactions

         involving Highland Capital Management Korea Limited, Highland Capital Management Latin

         America, L.P., and Highland Capital Management (Singapore) Pte Ltd.:

                         (a)      The Debtor has provided its non-debtor subsidiary Highland Capital
                                  Management Korea Limited (“HCM Korea”) with a $20 million revolving
                                  note to cover funding calls from an investment fund, HCM Korea Fund, of
                                  which HCM Korea is a minority limited partner.20 HCM Korea is not paying
                                  any interest on the note and is expected to draw an additional $3 million (for a
                                  total of $6 million outstanding) over the next one to two years. The Debtor’s
                                  return on investment appears to be a mere assurance that HCM Korea “will
                                  repay the note as the HCM Korea Fund realizes gains on its portfolio and
                                  distributes those gains to investors.” Cash Management Motion, ¶ 16.b.

                         (b)      Similarly, the Debtor contributes equity to non-debtor subsidiary Highland
                                  Capital Management Latin America, L.P. (“HCM Latin America”) to cover
                                  the costs of consultants involved in advising and marketing the “SA Fund.”21
                                  The Debtor anticipates providing HCM Latin America with equity
                                  contributions of $1-1.5 million per year, in addition to its previous $700,000
                                  equity contribution, until the Argentinian market recovers. The Debtor, in
                                  return, purportedly believes that the equity contribution will lead to returns on
                                  its investment if and when such market recovery occurs. See Cash
                                  Management Motion, ¶ 16.c.

                         (c)      The Debtor also covers the marketing costs of its Singapore subsidiary,
                                  Highland Capital Management (Singapore) Pte Ltd (“HCM Singapore”). The
                                  Debtor “believes” it will generate an increase in revenue from management
                                  fees, and that such revenue would offset the costs paid by the Debtor.
                                  Moreover, the Debtor notes that HCM Singapore has “solicited investments in
                                  the Debtor’s managed funds” but has not explained whether such managed
                                  funds are 100% owned by the Debtor. See Cash Management Motion, ¶ 16.d.

                         (d)      The Debtor also provides back office support services to its clients from time
                                  to time and then allocates the expenses to the clients for reimbursement. As
                                  noted in the Motions, a large number of the Debtor’s “clients” are in fact

         20
              The Committee has asked the Debtor to explain HCM Korea Fund’s ownership structure.
         21
           The Committee has asked the Debtor to explain the ownership structure of the SA Fund (as such term is
         defined in the Cash Management Motion).

01:25579940.1
                                                               22
                       Case 19-12239-CSS        Doc 125       Filed 11/12/19    Page 23 of 27



                             affiliates. Without oversight, Mr. Dondero could easily manipulate the
                             “expense allocation” mechanism to transfer value to non-debtor affiliates.

                36.      The Debtor has an established history of utilizing intercompany transactions to

         transfer value away from its creditors. The Committee is in the process of conducting formal

         and informal discovery with respect to the intercompany transactions and respectfully submits

         that final approval of the Cash Management Motion should not be granted until the Committee

         has had sufficient time to investigate whether (i) any of the intercompany transactions involve

         entities owned or controlled by Mr. Dondero or other insiders of the Debtor and (ii) such

         intercompany transactions are likely to result in any meaningful benefit to the Debtor’s estate.

                37.      Additionally, the Committee is concerned that the majority of the Debtor’s bank

         accounts are held at NexBank, which is indirectly owned by Messrs. Dondero and Okada. The

         Committee does not believe it is appropriate for the Debtor’s bank accounts to remain in a bank

         owned by the Debtor’s insiders. Any final approval of the Cash Management Motion should be

         conditioned on the Debtor’s agreement to promptly move its accounts to a non-affiliated bank

         that is signatory to a Uniform Depository Agreement with the United States Trustee.

         II.    DSI Retention Motion.

                38.      The Committee does not object to the Debtor’s retention of DSI as its financial

         advisor.     Rather, the Committee believes that the DSI Retention Motion improperly (and

         prematurely) seeks this Court’s approval of a corporate governance structure that is inadequate

         for this case and leaves far too many opportunities for mischief by the Debtor’s insiders.

                39.      To start, the Debtor is asking this Court to decide in the first month of this

         chapter 11 case that the Debtor’s proposed CRO should have exclusive powers to investigate and

         pursue estate claims against insiders. This relief is entirely inappropriate, particularly given the

         nascent stage of these proceedings. The Committee is still in the preliminary stages of its

01:25579940.1
                                                         23
                        Case 19-12239-CSS       Doc 125       Filed 11/12/19   Page 24 of 27



         investigation and should not be prejudiced from seeking any appropriate relief with respect to

         any potential estate claims against insiders. Furthermore, it is inappropriate for the CRO to

         report to Mr. Dondero and be subject to termination by Mr. Dondero for any reason while, at the

         same time, having the “exclusive power” to pursue claims against insiders (including Mr.

         Dondero) and affiliates (subject to the qualification that the CRO must “take into account

         whether there are sufficient assets in the estate to pay all creditors in full without prosecuting

         avoidance actions”).

                40.      Second, the Committee is concerned that approval of the DSI Retention Motion

         would potentially permit Mr. Dondero to continue his “ordinary course” activities without any

         real oversight by the CRO, the Court, or the Debtor’s creditors. DSI and the CRO were only

         engaged on October 7th and are still in the process of understanding the Debtor’s complex

         organizational structure. It is particularly inappropriate, under these circumstances, to vest the

         CRO with the authority to: (i) approve transactions between or among the Debtor and entities in

         which Mr. Dondero has a direct or indirect ownership interest and (ii) determine whether a

         transaction is in the ordinary course of the Debtor’s business. The Committee believes that such

         decisions should be made by the Court after notice and a hearing, and not by the CRO. Mr.

         Dondero has already proven on multiple occasions that he cannot be trusted as a fiduciary, and

         all transactions between or among the Debtor and other entities that he controls must be closely

         scrutinized.

                41.      Finally, the Debtor appears to be seeking approval to continue engaging in

         intercompany transactions with its affiliates pursuant to the DSI Retention Motion, which relief

         should be considered in connection with the Cash Management Motion. Such relief is not

         appropriate in any event, for the reasons set forth above.


01:25579940.1
                                                         24
                       Case 19-12239-CSS           Doc 125       Filed 11/12/19   Page 25 of 27



         III.   Ordinary Course Protocols Motion.

                42.         The Ordinary Course Protocols Motion gives the Committee considerable cause

         for concern. Essentially, the Debtor is seeking this Court’s approval to continue engaging in

         transactions that it considers to be “ordinary course” without any transparency—without needing

         Court approval, but also without providing any advance notice or even after-the-fact reporting to

         the Committee. Whether a transaction is “ordinary course” would be left to the CRO to decide

         even though the CRO has only been involved with the Debtor for a few weeks. The CRO,

         meanwhile, would report directly to Mr. Dondero and could be fired by him for any reason. The

         Committee suspects that many of the transactions that the Debtor considers to be “ordinary

         course” involve non-debtor entities that are controlled by or affiliated with Mr. Dondero.

                43.         The Committee finds several aspects of the Debtor’s so-called “Ordinary Course

         Services” to be troubling or to require additional information, including:

                      (a)      The Debtor buys and sells securities through Highland Select Fund, L.P., a
                               non-debtor entity that is managed (and partially owned) by Mr. Dondero. The
                               Committee is concerned that this arrangement gives Mr. Dondero significant
                               control over the Debtor’s assets without sufficient oversight.

                      (b)      It is unclear to the Committee whether it makes sense for the Debtor to make
                               additional investments in the Petrocap Entities (particularly in light of the
                               significant distress that oil and gas companies are facing) and whether any of
                               the Debtor’s affiliates or insiders, including Mr. Dondero, are also invested in
                               such entities. The Committee notes that Petrocap is managed by two former
                               employees of the Debtor.

                      (c)      There is no transparency regarding the hedge funds, private equity funds,
                               separately managed accounts and CLO funds for which the Debtor is
                               providing investment management services. It is entirely possible, if not
                               likely, that Mr. Dondero is affiliated with or controls certain of such funds.
                               Debtor’s counsel has already advised the Committee that two hedge funds
                               have made redemption requests to the Debtor, and the Committee needs time
                               to investigate whether Mr. Dondero is the one pulling the strings on such
                               redemption requests. The Committee also needs time to investigate the
                               reasons why the total assets under management by the Debtor appear to have
                               declined in recent years, whether management rights have been transferred
                               away from the Debtor to affiliates (as happened in the Acis Bankruptcy
01:25579940.1
                                                            25
                      Case 19-12239-CSS         Doc 125       Filed 11/12/19   Page 26 of 27



                            Cases), and whether the Debtor is being appropriately compensated for its
                            management services.

                    (d)     The Debtor provides shared services to several of its non-debtor affiliates
                            (including, presumably, other entities owned or controlled by Mr. Dondero).
                            The Committee needs time to investigate whether the Debtor is being fairly
                            compensated for such shared services.

                    (e)     The Debtor’s directors’ and officers’ insurance coverage (“D&O Insurance”)
                            is provided by Governance Re Ltd., a Bermuda entity owned by Messrs.
                            Dondero and Okada. The Committee needs time to investigate whether the
                            terms of the D&O Insurance are “market,” as the Debtor contends, or whether
                            the Debtor’s estate should obtain D&O coverage from another provider.

         In sum, there is little transparency into the Debtor’s “ordinary course” business practices. The

         Committee needs time to investigate whether there are legitimate business justifications for the

         proposed transactions and whether the Debtor is being fairly compensated for its services to non-

         Debtor affiliates, among other things. The Committee is concerned that its interests would be

         irreversibly prejudiced if the Court were to prematurely grant the relief sought in the Ordinary

         Course Protocols Motion. Indeed, other courts have had to impose injunctions against the

         Debtor and its principals to ensure that they would not deplete value to the detriment of creditors.

         See In re Acis Capital Mgmt., L.P., 2019 WL 417149, at *9-10 (temporarily enjoining Highland,

         affiliates, and related parties from effectuating an optional redemption or liquidating the Acis

         CLOs and related actions “to avoid immediate and irreparable harm to the Reorganized Debtor”).



                                    [Remainder of page intentionally left blank.]




01:25579940.1
                                                         26
                       Case 19-12239-CSS       Doc 125       Filed 11/12/19   Page 27 of 27



                WHEREFORE, the Committee respectfully requests that the Court deny the relief

         requested in the Motions for the reasons set forth herein, or in the alternative, continue the

         Motions until further notice, and grant such other and any further relief as the Court deems just

         and proper.

         Date: November 12, 2019                   YOUNG CONAWAY STARGATT & TAYLOR, LLP
         Wilmington, Delaware
                                                   /s/ Jaclyn C. Weissgerber
                                                   Michael R. Nestor (No. 3526)
                                                   Edmon L. Morton (No. 3856)
                                                   Sean M. Beach, Esq. (No. 4070)
                                                   Jaclyn C. Weissgerber, Esq. (No. 6477)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 571-6600
                                                   -and-

                                                   SIDLEY AUSTIN LLP
                                                   Bojan Guzina, Esq. (admitted pro hac vice)
                                                   Matthew Clemente, Esq. (admitted pro hac vice)
                                                   Alyssa Russell, Esq. (admitted pro hac vice)
                                                   One South Dearborn Street
                                                   Chicago, IL 60603
                                                   Telephone: (312) 853-7000
                                                   - and –
                                                   Jessica Boelter, Esq.
                                                   787 Seventh Avenue
                                                   New York, NY 10019
                                                   Telephone: (212) 839-5300
                                                   - and –
                                                   Penny P. Reid, Esq. (admitted pro hac vice)
                                                   Paige Holden Montgomery, Esq. (admitted pro hac vice)
                                                   2021 McKinney Avenue, Suite 2000
                                                   Dallas, TX 74201
                                                   Telephone: (214) 981-3300

                                                   Proposed Counsel for the Official Committee of
                                                   Unsecured Creditors

01:25579940.1
